Citation Nr: 0113016	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 
1990, for a grant of service connection for status post 
myocardial infarction with hypertension for accrued purposes.  

2.  Entitlement to an effective date earlier than May 7, 
1996, for a grant of a total rating based on individual 
unemployability due to service-connected disabilities for 
accrued purposes.  

3.  Entitlement to a disability evaluation in excess of 60 
percent for status post myocardial infarction with 
hypertension for accrued purposes.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from December 1953 to 
October 1957; December 1957 to December 8, 1961; and from 
December 21, 1961, to January 1973.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to accrued 
benefits.  The appellant disagreed with this determination, 
and this appeal ensued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's original claim for service connection for 
hypertension was received in February 1978 and denied by a 
rating decision dated the following month.  The Board 
affirmed this determination in a decision dated in May 1980.  

3.  The veteran's application to reopen his previously and 
finally denied claim for service connection for hypertension 
was received on February 2, 1990, and eventually granted by a 
rating decision dated in January 1996.  A 10 percent 
evaluation was assigned, effective from the date of receipt 
of the reopened claim.  

4.  A rating decision dated later in January 1996 
reclassified the service-connected disability as status post 
myocardial infarction with hypertension and assigned a 100 
percent evaluation for the disability, effective from June 
26, 1995, and a 30 percent evaluation, effective from 
February 1, 1996.  

5.  A rating decision dated in March 1997 granted a 60 
percent evaluation for service-connected status post 
myocardial infarction with hypertension, effective from 
February 1, 1996.  

6.  A rating decision dated in May 1997 granted a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective from May 7, 1996.  

7.  The veteran died in June 1998 while his claims of 
entitlement to an earlier effective date for a grant of 
service connection for status post myocardial infarction with 
hypertension and to an earlier effective date for a grant of 
a TDIU were pending.  

8.  Prior to his death, the veteran withdrew his appeal of 
the RO's denial of his claim of entitlement to an increased 
rating for status post myocardial infarction with 
hypertension because the claim had been granted to his 
satisfaction.  

9.  The appellant's claim of entitlement to accrued benefits 
was received in July 1998.  


CONCLUSIONS OF LAW

1.  There is no legal entitlement to accrued benefits based 
on an effective date earlier than February 2, 1990, for a 
grant of service connection for status post myocardial 
infarction with hypertension.  38 U.S.C.A. §§ 5112, 5121 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.500, 3.1000 (2000).  

2.  There is no legal entitlement to accrued benefits based 
on an effective date earlier than May 7, 1996, for a grant of 
a total rating based on individual unemployability due to 
service-connected disabilities.  38 U.S.C.A. §§ 5112, 5121 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.500, 3.1000 (2000).  

3.  At the time of his death, the veteran had no claim 
pending for an increased rating for status post myocardial 
infarction with hypertension.  38 U.S.C.A. §§ 5101, 5121 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.151, 3.1000, 20.204 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

The record shows that the veteran filed an original claim for 
service connection for hypertension in February 1978, which 
was denied by a rating decision dated the following month.  
The veteran appealed this determination to the Board, which 
denied service connection for hypertension in a decision 
dated in May 1980.  That decision was final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 2000).  

Although the veteran later filed claims for a number of 
benefits, it was not until February 2, 1990, that he filed an 
application to reopen his claim for service connection for 
hypertension denied by the Board in May 1980.  The veteran 
submitted medical evidence in support of his informal claim 
to reopen.  The RO denied the application to reopen, and the 
veteran appealed the matter to the Board, which in a decision 
dated in April 1993, found that new and material evidence had 
not been received to reopen the previously and finally denied 
claim.  In an Order dated in October 1994, however, the 
United States Court of Appeals for Veterans Claims (Court), 
which was then known as the Court of Veterans Appeals, 
vacated the Board's decision and remanded the matter to the 
Board for further proceedings.  Pursuant to the Court's 
Order, the Board in March 1995 remanded the matter to the RO 
for further development.  Following VA examinations, the RO 
in January 1996 granted service connection for hypertension 
and assigned a 10 percent evaluation under Diagnostic Code 
7101, effective from February 2, 1990, the date of receipt of 
the reopened claim for service connection.  

Private medical evidence was associated with the record 
showing that the veteran was admitted to a private hospital 
in June 1995 after sustaining a myocardial infarction.  The 
final diagnosis on discharge from the hospital later that 
month was arteriosclerotic coronary artery disease with 
myocardial infarction of the inferior wall.  

Accordingly, a rating decision dated later in January 1996 
reclassified the service-connected disability as status post 
myocardial infarction with hypertension and assigned a 100 
percent evaluation, effective from June 26, 1995, and a 30 
percent evaluation, effective from February 1, 1996.  

The veteran disagreed with the effective date assigned for 
service connection for his status post myocardial infarction 
with hypertension, as well as with the 30 percent evaluation 
assigned for the condition.  In October 1996, the Board 
remanded these claims for further development and also noted 
that in a written argument submitted by the veteran's 
representative in May 1996, the representative had raised the 
issue of entitlement to a TDIU.  The Board referred the TDIU 
claim to the RO for appropriate action.  

Following the receipt of additional medical evidence, 
including the report of a VA examination dated in February 
1997, a rating decision dated March 24, 1997, granted a 60 
percent evaluation for the service-connected status post 
myocardial infarction with hypertension, effective from 
February 1, 1996.  

A rating decision dated in May 1997 granted a TDIU, effective 
from May 7, 1996, the date of the veteran's letter to the 
Board stating that he could no longer perform any work 
associated with his former job.  The RO also continued the 
denial of the veteran's claim of entitlement to an earlier 
effective date for a grant of service connection for 
hypertension.  The veteran was so advised in a letter dated 
later in May 1997.  A supplemental statement of the case 
issued in conjunction with the May 1997 rating determination 
contained a handwritten notation that the issue of 
entitlement to an evaluation for status post myocardial 
infarction with hypertension had been "withdrawn".  It is 
unclear, however, who withdrew the issue.  In a statement 
dated and received in March 1996, the veteran had requested 
reevaluation of the 30 percent evaluation then assigned.  The 
veteran stated that he believed that "I am entitled to a 60% 
determination for my combined heart and hypertension 
condition and have enclosed a letter from my doctor 
supporting that assertion."  In a statement enclosed with a 
letter to the Board dated in May 1996, the veteran 
characterized the pertinent issue as whether VA erred in 
determining that he was "entitled to a 30% service-connected 
hypertension condition as opposed to a 60%."  In a letter 
from his Congressman dated March 17, 1997, it was requested 
that the veteran's 30 percent rating being increased to 60 
percent "based on his inability to perform ordinary labor."  

In a letter to the RO dated in June 1997 and received the 
following month, the veteran requested that his case be 
forwarded to the Board "for a final decision on the 
effective dates of onset for my [h]ypertension condition and 
date of unemployability."  The veteran continued as follows:  

I believe that a good case has been 
established for a 1978 onset date for 
[h]ypertension regardless of the Board's 
initial denial [of service connection] 
and subsequently an earlier onset date of 
[u]nemployability.  These issues should 
be decided by the Board and I appreciate 
your cooperation in this matter.  

In a statement dated in July 1997, the veteran's 
representative contended that an effective date of February 
27, 1978, should be established as the effective date for the 
veteran's service-connected status post myocardial infarction 
with hypertension based on evidence in the file in March 1978 
suggesting that the veteran was manifesting hypertension at 
that time and continuously thereafter.  

The Board in November 1997 concluded that the veteran had 
received the evaluation that he had requested and that the 
claim for an increased rating had effectively been rendered 
moot, citing AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the Board addressed only the issue of 
entitlement to an earlier effective date for a grant of 
service connection for status post myocardial infarction with 
hypertension.  The Board also noted that the veteran appeared 
to have raised the issue of entitlement to an earlier 
effective date for a TDIU but found that the claim had not 
been adjudicated by the RO and referred the matter to the RO 
for initial consideration.  The Board then denied the claim 
of entitlement to an earlier effective date for a grant of 
service connection for status post myocardial infarction with 
hypertension.  However, the veteran filed a timely appeal of 
that determination with the Court.  In an Order dated in 
April 1998, the Court granted the motion of the VA Secretary 
to vacate the Board's November 1997 decision and remand the 
matter to the Board for further proceedings consistent with 
motion.  

In October 1996 and again in November 1997, the Board 
indicated that the veteran was clearly raising the issue of 
clear and unmistakable error in the Board's May 1980 
decision.  The initial rating determination was affirmed on 
direct appeal and was subsumed in the May 1980 Board 
decision.  See 38 C.F.R. § 20.1104 (2000).  Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error, but where the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed or amended.  The Board noted, however, that 
the Court had held that where the decision of an agency of 
original jurisdiction was affirmed by the Board, and thus 
subsumed by the Board's decision, a claim of clear and 
unmistakable error under 38 C.F.R. § 3.105(a) does not exist 
as a matter of law with regard to the decision of the agency 
of original jurisdiction.  Duran v. Brown, 7 Vet. App. 216, 
224 (1994).  The Board in October 1996 and November 1997 
further noted that in Smith v. Brown, 35 F.3d 1516 (1994), 
the United States Court of Appeals for the Federal Circuit 
held that otherwise final decisions of the Board were not 
subject to collateral review for clear and unmistakable error 
under the provisions of 38 C.F.R. § 3.105(a).  

The Secretary's motion noted, however, that a change in the 
law during the pendency of the veteran's appeal had provided 
for the revision of prior final Board decisions on the basis 
of clear and unmistakable error.  See Pub. L. No. 105-111, 
111 Stat. 2271 (now codified at 38 U.S.C.A. § 7111 (West 
Supp. 2000)).  The motion noted that the claim for an earlier 
effective date for a grant of service connection for status 
post myocardial infarction with hypertension should also be 
readjudicated because it was felt to be inextricably 
intertwined with the claim of clear and unmistakable error in 
the prior Board decision.  

After the return of the case to the Board pursuant to the 
Court's Order, the veteran died before further action could 
be taken on his appeal.  The Board therefore entered a 
decision dismissing his appeal, noting that as a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996), cert. 
denied, 521 U.S. 1103 (1997).  

Analysis

The Board notes initially that chapter 11 of title 38 of the 
United States Code providing for service-connected 
compensation benefits makes no provision for the payment of 
disability compensation to survivors and may not pursue 
disability compensation claims of a veteran, even as heirs to 
the veteran's estate.  Haines v. West, 154 F.3d 1298, 1300 
(Fed. Cir. 1998), cert. denied, 526 U.S. 1016 (1999).  
Instead, Congress established a procedure whereby a limited 
amount of "accrued benefits" due to the deceased veteran 
could be recovered by designated individuals.  This scheme 
was eventually codified at 38 U.S.C.A. § 5121(a), which 
allows benefits accrued within two years of the veteran's 
death to be paid first to the surviving spouse, then to any 
surviving children, surviving parents, and in some cases to 
the person who bore the expense of the veteran's last 
sickness and burial.  The implementing regulation, 38 C.F.R. 
§ 3.1000(a), provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed two years prior to the last date of 
entitlement as provided in Section 3.500(g) will, upon the 
death of such person, be paid to that person's spouse, if 
living.  

Under the provisions of 38 C.F.R. § 3.500(g), the effective 
date of the discontinuance of an award of compensation for a 
payee due to the payee's death is the last day of the month 
before death occurred.  See 38 U.S.C.A. § 5112(b)(1) (West 
1991) (same).  See Richard on Behalf of Richard v. West, 161 
F.3d 719, 721 (Fed. Cir. 1998).  In this case, the effective 
date of discontinuance was May 31, 1998.  As accrued benefits 
are payable only for benefits due and unpaid to an eligible 
payee for two years prior to the payee's death, the appellant 
is not entitled to accrued benefits even if an earlier 
effective date for service connection were established.  When 
the veteran died, he had received periodic monthly benefits 
for his service-connected status post myocardial infarction 
with hypertension for a period exceeding two years prior to 
May 31, 1998.  His 60 percent rating for that condition had 
been in effect since February 1, 1996.  Thus, no benefits had 
accrued to which the appellant was entitled at the date of 
the death of the veteran, who was the payee in this case.  

Moreover, even if benefits had accrued to which the appellant 
could claim entitlement, her contention that an earlier 
effective date for service connection for myocardial 
infarction with hypertension is without legal merit.  In her 
substantive appeal, she contended that the effective date for 
service connection should be the date of receipt of the 
original service connection claim, as the medical evidence 
used in 1996 to grant service connection was the same used to 
deny the veteran service connection in 1978.  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  A claimant may not receive an 
effective date earlier than the date of his or her 
application to reopen a previously and finally denied claim.  
Smith v. West, 11 Vet. App. 134, 138 (1998); see Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993) (effective date for 
reopened claim cannot be the date of the original claim).  

The record unequivocally demonstrates that the veteran filed 
his reopened claim for service connection on February 2, 
1990, and prosecuted it continuously thereafter.  Thus, when 
service connection was eventually granted, the date of 
receipt of the reopened claim was established as the 
effective date of service connection.  However, the record 
does not reveal any communication from the veteran evidencing 
a belief in entitlement to a benefit, and identifying the 
benefit sought, prior to February 2, 1990, except for the 
original claim for service connection for hypertension filed 
in February 1978 and eventually denied by the Board in May 
1980.  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2000).  Although 
the record suggests that the veteran was treated for 
hypertension during the 1980's, "the mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the veteran" to seek service connection for a 
condition.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Because the veteran had not been granted service connection 
for hypertension, the mere receipt of medical records cannot 
be construed as an informal claim for service connection.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

This in turn means that an earlier effective date for service 
connection for status post myocardial infarction with 
hypertension could be granted only if, as indicated above, 
clear and unmistakable error were shown in the May 1980 Board 
decision.  However, the appellant has not filed a motion 
specifically alleging clear and unmistakable error in the 
prior final Board decision.  Even if she had, however, she 
does not have standing to assert clear and unmistakable error 
in the prior Board decision because she was not a party to 
that decision.  38 C.F.R. §§ 20.1400, 20.1401(b) (2000).  See 
Haines v. West, 154 F.3d at 1301 (claimant for accrued 
benefits has no standing under law to claim clear and 
unmistakable error in a prior rating decision that involved 
only the deceased veteran).  As the appellant has no standing 
to attack the prior final Board decision on the basis of 
clear and unmistakable error, the earliest date of 
entitlement to the claimed benefit was the date assigned by 
the RO.  It follows that her claim for accrued benefits based 
on an earlier effective date for service connection must be 
denied.  

A similar result must obtain with respect to the claim for 
accrued benefits based on an effective date earlier than May 
7, 1996, for the grant of a TDIU.  With an exception not 
applicable in this case, monetary benefits based on original, 
reopened, or increased awards of compensation, pension, or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. § 
5111(a) (West 1991); 38 C.F.R. § 3.31 (2000).  The veteran 
was informed in the RO's notification letter of May 6, 1997, 
that he was entitled to compensation at the TDIU rate 
starting June 1, 1996.  His entitlement ended on the last day 
of May 1998 because of his death the following month.  He was 
paid two years of compensation at the TDIU rate, a periodic 
monthly benefit equal to the maximum accrued amount to which 
the appellant would be entitled if her claim for accrued 
benefits were granted.  As there are no accrued benefits to 
be paid based on the grant of the veteran's claim for a TDIU, 
entitlement to accrued benefits based on the claim for an 
earlier effective date for the grant of a TDIU must be 
denied.  

With respect to the claim for an increased rating for 
service-connected status post myocardial infarction with 
hypertension on an accrued basis, the Board again notes that 
the appellant's entitlement is derived entirely from the 
veteran and can be no greater than his.  See Zevalkink v. 
Brown, 102 F.3d at 1241.  The record shows that the veteran 
withdrew his appeal of the RO's denial of his claim for an 
increased rating for status post myocardial infarction once a 
60 percent rating was assigned for that disability.  See 
38 C.F.R. § 20.204(b) (2000).  At the veteran's death, 
therefore, no claim was pending for an increased rating for 
the service-connected disability.  A consequence of the 
derivative nature of the surviving spouse's entitlement to 
accrued benefits is that, without the veteran having a claim 
pending at the time of his death, the surviving spouse has no 
claim from which to derive her own application for accrued 
benefits.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir.), 
cert. denied, 525 U.S. 834 (1998).  It follows that the 
appeal with respect to this claim must be dismissed.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477(1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims flied on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant was provided with the law 
on accrued benefits claims in the statement of the case 
provided to her in February 2000.  The provisions of law 
contained therein included the provisions of 38 C.F.R. § 
3.1000 set forth above.  The Board also notes that the 
Veterans Claims Assistance Act of 2000 was expressly intended 
to overturn a decision of the Court that dealt with original 
service connection claims (Morton), not to create an 
exception to the law governing accrued benefits or to alter 
the effective date rules contained in title 38 of the United 
States Code and title 38 of the Code of Federal Regulations.  

The Board notes that the decision in this case involves the 
interpretation of documents that were of record before the 
accrued benefits claim was filed and is based on the record 
as it existed at the date of the veteran's death.  The case 
turns on the application of the law to a set of 
"procedural" facts over which there can be no essential 
dispute.  Rather, the appellant has attempted to step into 
the shoes of the veteran and maintain that she is entitled to 
accrued benefits because the veteran himself was entitled to 
the claimed earlier effective dates at the time of his death.  
However, as made plain above, accrued benefits are a 
different entitlement from the compensation to which a 
veteran was entitled during his life.  

There is no indication anywhere in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  Where the law and 
not the evidence is dispositive, the claim should be denied 
or an appeal terminated because of the absence of legal merit 
or lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995) (table).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development of 
the record and further expending of VA's resources are not 
warranted.  


ORDER

Accrued benefits based on a claim of entitlement to an 
effective date earlier than February 2, 1990, for a grant of 
service connection for status post myocardial infarction with 
hypertension are denied.  

Accrued benefits based on a claim of entitlement to an 
effective date earlier than May 7, 1996, for a grant of a 
TDIU are denied.  

The appeal with respect to the claim of entitlement to an 
increased disability evaluation for status post myocardial 
infarction with hypertension for accrued purposes is 
dismissed.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

